DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 30 April 2022.  As directed by the amendment: claims 27, 31, and 39 have been amended; no claims have been cancelled and added. Thus, claims 25-29, 31-37, and 39-46 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection made in the previous office action. 
Response to Arguments
Applicant's arguments filed 30 April 2022 have been fully considered but they are not persuasive. Applicant argues that Magalich fails to teach a “one piece solid radiopaque insert” or an insert that “consists of a one piece radiopaque material” that is “adapted to be fittingly mounted into a depression at an upper portion of a septum” because indicia 36c of Magalich is a part of upper region 30c that is shaped by the void in lower region 20c and is therefore part of the septum itself. However, the structural requirements of the claim limitation “a one piece radiopaque insert adapted to be fittingly mounted into a depression” discloses by Magalich are as follows: indicia 36c is unitary with upper region 30c and therefore consists of “one piece.” Indicia 36c comprises a radiopaque additive, which when mixed with the polymer base of the indicia 36c makes the material of indicia 36c “radiopaque.” The resulting structure of indicia 36c and upper region 30c is one element (30c) that is inserted into the depression of another piece (20c) and therefore teaches an “insert.” The limitation “adapted to be fittingly mounted into a depression” is a product-by-process limitation and only requires the indicia to be fully capable of being fittingly mounted into the depression; because the indicia 36c is formed within the depression, it is fully capable of being fittingly mounted into the depression. Indicia 36c, as part of upper region 30c, is the only element and therefore reads on the limitation “consists of.” As such, Magalich discloses all of the elements of the claims and the rejections of the previous office action are maintained as appropriate, as demonstrated below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim now recites that the insert “consists of a solid piece of barium sulfate.” However, the original disclosure fails to disclose such a statement. Instead, the instant specification recites manufacturing the insert from a liquid radiopaque material, such as barium sulfate, that is solidified and hardened (instant ¶0036). Barium sulfate is known in the art to be used as a radiopaque filler used with medical grade polymers and not used on its own in its solid form, as disclosed by Shah (page 4). In addition, the only recitations of a “solid” insert in the instant specification are in relation to a molded and solidified liquid radiopaque material to form the insert (instant ¶0034, 0036). Because such a liquid radiopaque material is disclosed by prior art as consisting of barium sulfate within a polymer carrier (Shah, page 4), the instant disclosure fails to provide sufficient written description for the limitation “consists of a solid piece of barium sulfate” and is therefore new matter.
Claims 31 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination). The record must be clear so that the public will have notice as to the patentee’s scope of protection when the patent issues. If a reasonable interpretation of the claim is broader than the description in the specification, it is necessary for the examiner to make sure the full scope of the claim is enabled. Limitations and examples in the specification do not generally limit what is covered by the claims. See MPEP 2164.08.
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 
(g) the existence of working examples; and 
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding claims 31 and 39, the limitation that the insert “consists of a solid piece of barium sulfate” lacks enablement in the instant specification. As phrased, the claim requires the radiopaque material to consist of a solid piece of barium sulfate. Barium sulfate is known to a person of ordinary skill in the art to be a white crystalline solid, so an insert that consists of a solid piece of barium sulfate would be interpreted as a solid block of the white crystalline solid, either as packed powder or as heavily precipitated solids. However, upon closer review of the specification, the instant specification teaches forming the insert by feeding a mold a liquid radiopaque material such as barium sulfate that is then solidified and hardened to form a batch of inserts (instant ¶0036). This liquid radiopaque material does not consist only of barium sulfate as amended to the claims. Instead, a person of ordinary skill in the art would form such a liquid radiopaque material by dissolving barium sulfate in a polymer carrier, as disclosed by Shah (page 4). This polymer carrier is then crosslinked and cured to form a solid insert that can be used as required by the user. The state of the prior art (Wands factor C), the level of one of ordinary skill (Wands factor D), and the level of predictability in the art (Wands factor E) do not enable a person of ordinary skill in the art to be able to form an insert that “consist of a solid piece of barium sulfate” as required by the claim because the method of forming a polymeric insert doped with barium sulfate would not be translatable to forming an insert formed of only barium sulfate. In addition, the lack of direction provided by the inventor (Wands factor F) to forming such an insert similarly does not enable a person of ordinary skill in the art to forming an insert as claimed. Claims 31 and 39 are therefore rejected for failing to enable the scope of the claimed radiopaque material, as the composition of the insert disclosed in the instant specification is different than that of the claimed insert. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 28, 29, 33, 36, 37, 41, 43, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magalich et al (US 2011/0288503).
Regarding claim 25, Magalich discloses:
Information bearing apparatus (30c; Fig. 5C; ¶0088 – the information bearing apparatus 30c is fully capable of being adapted to be embedded in a septum, where the region 20c acts as a partition between the region 30c and the reservoir of the implantable pump and therefore can be interpreted as a “septum,” having a top surface and a depression, where the “void which will provide for the formation of indicia” that “does not pass all the way through region 20c” is a depression, of a given configuration, as seen in Fig. 1, formed on the top surface), comprising: a one piece solid radiopaque insert (36c) (¶0097, 0044, 0054 – the insert, interpreted as portion of region 30c which is inserted into the void of region 20c and includes the indicia indicated in Magalich, is molded (defined as “to cure a liquid in a mold” in ¶0054) and includes a radiopaque additive. Because the resulting structure has radiopaque properties, the final structure of the insert 36c is a solid insert that is one piece and is radiopaque) having the given configuration (Fig. 1 – the insert 36c is interpreted as being the part of the indicia 25, 26 that is in the shape of the letter “C”) to provide an information bearing indicia (¶0048 – the indicia 36c is fully capable of being “viewable under radiographic imaging” (¶0062 – the radiopaque material is visible via radio imaging) and is fully capable of being “adapted to be fittingly mounted into and be embedded in the depression on the top surface of the septum” as disclosed in ¶0054 -– the indicia can be made using a negative mold to form part of the shape that is fitted with the other layers of the indicia and would therefore be “fittingly mounted” within the interpreted septum 20c).
Regarding claim 28, Magalich discloses:
The information bearing apparatus of claim 25, wherein the given configuration of the insert (36c) is representative of a symbol (¶0048 – the indicia can be in the shape of a “symbol”).
Regarding claim 29, Magalich discloses:
The information bearing apparatus of claim 25, wherein the given configuration of the insert (36c) is representative of a non-alphanumeric character (¶0048 – the indicia can be in the shape of a “bar code, RFID, trademark, symbol, target and/or combination thereof,” all of which are distinct from a number or letter).
Regarding claim 33, Magalich discloses:
An information bearing element (36c; Fig. 5C; ¶0088 – the information bearing element 36c is fully capable of being “adapted to be used in a port,” such as the device 200 of Fig. 9), comprising: an insert (36c; the insert 36c is fully capable of being “adapted to be fittingly mounted into a depression of a given configuration at an upper portion of a septum of the port” as the insert 36c is fitted into region 20c, which is equivalent to a septum of a port), the insert (36c) being a one piece solid radiopaque component (¶0097, 0044, 0054 – the insert, interpreted as portion of region 30c which is inserted into the void of region 20c and includes the indicia indicated in Magalich, is molded (defined as “to cure a liquid in a mold” in ¶0054) and includes a radiopaque additive. Because the resulting structure has radiopaque properties, the final structure of the insert 36c is a solid insert that is one piece and is radiopaque) that has the given configuration (Fig. 1 – the insert 36c is interpreted as being the part of the indicia 25, 26 that is in the shape of the letter “C”) for effected an information bearing indicia (¶0048 – the indicia 36c is fully capable of being “viewable under radiographic imaging,” as disclosed in ¶0062 – the radiopaque material is visible via radio imaging).
Regarding claim 36, Magalich discloses:
The information bearing element of claim 33, wherein the given configuration of the insert (36c) is representative of a symbol (¶0048 – the indicia can be in the shape of a “symbol”).
Regarding claim 37, Magalich discloses:
The information bearing element of claim 33, wherein the given configuration of the insert (36c) is representative of a non-alphanumeric character (¶0048 – the indicia can be in the shape of a “bar code, RFID, trademark, symbol, target and/or combination thereof,” all of which are distinct from a number or letter). 
Regarding claim 41, Magalich discloses:
An insert (36c; Fig. 5C; ¶0088 – the insert 36c is fully capable of being used “for a septum,” such as region 20c, with the septum, where the region 20c acts as a partition between the region 30c and the reservoir of the implantable pump and therefore can be interpreted as a “septum,” including a body and a top surface having a depression, where the “void which will provide for the formation of indicia” that “does not pass all the way through region 20c” is a depression, formed thereon in the shape of a given configuration, as seen in Fig. 1) the insert consists of a one piece solid radiopaque material (¶0097, 0044, 0054 – the insert, interpreted as portion of region 30c which is inserted into the void of region 20c and includes the indicia indicated in Magalich, is molded (defined as “to cure a liquid in a mold” in ¶0054) and includes a radiopaque additive. Because the resulting structure has radiopaque properties, the final structure of the insert 36c is a solid insert that is one piece and is radiopaque. The resulting insert 36c is being considered the one piece solid that is made from radiopaque material that is a curable solution mixed with a radiopaque additive as disclosed in ¶0082) having the given configuration (Fig. 1 – the insert 36c is interpreted as being the part of the indicia 25, 26 that is in the shape of the letter “C”, where the insert 36c is further fully capable of being “adapted to be fittingly mounted into the depression” as disclosed in ¶0054 -– the indicia can be made using a negative mold to form part of the shape that is fitted with the other layers of the indicia and would therefore be “fittingly mounted” within the interpreted septum 20c).
Regarding claim 43, Magalich discloses:
The insert of claim 41, wherein the given configuration of the one piece solid radiopaque material is a visually viewable indicia that represents a characteristic of a port that the septum fits to (¶0005 – “ports are designed using radiopaque contrast media, including indicia, to identify the location of and/or to identify attributes of the injection port”) and is readable under x-ray or computer tomography (¶0062 – “the terms "radiopaque" and "radiopacity" mean stopping or impeding electromagnetic waves (for example X-rays, fluoroscopy) from radio imaging such as to be visible via radio imaging”).  
Regarding claim 45, Magalich discloses:
The insert of claim 41, wherein the one piece solid radiopaque material (the resulting insert 36c is being considered the one piece solid and it is made from radiopaque material that is a curable solution mixed with a radiopaque additive as disclosed in ¶0082) is made from barium sulfate (BaSO4) (¶0082 – “such additive may include barium sulfate”).  
Regarding claim 46, Magalich discloses:
The insert of claim 41, wherein the insert (36c) is fittingly mounted into a depression (¶0054 -– the indicia can be made using a negative mold to form part of the shape that is fitted with the other layers of the indicia and would therefore be “fittingly mounted” within the interpreted septum 20c. In addition, the depression claimed is not being positively recited as being part of an elastomeric septum, only that it needs the shape of the given configuration of claim 41. As such, the depression is fully capable of “having the given configuration formed at a top of an elastomeric septum fitted to an upper portion of a reservoir body of a port” because it is the required shape in the interpreted septum 20c).
Claim Rejections - 35 USC § 102 / 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32 and 40 are rejected under 35 U.S.C. 102/103 as being anticipated by Magalich.
Regarding claim 32, Magalich discloses:
The information bearing apparatus of claim 25, wherein the insert (36c) is formed a liquid radiopaque material (¶0097, 0044, 0054 – the insert, interpreted as portion of region 30c which is inserted into the void of region 20c and includes the indicia indicated in Magalich, is molded (defined as “to cure a liquid in a mold” in ¶0054) and includes a radiopaque additive).
Examiner notes that the limitation “cured in and extracted from one of a plurality of cavities of a mold each having the given configuration” is being interpreted as a product-by-process limitation of an “insert formed [of] a liquid radiopaque material” made from the process of curing a liquid radiopaque material that is extracted from a mold. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference. See MPEP 2113. As such, the limitations of the specifics of the mold used to make the insert are being treated as functional limitations. Only structure of the information bearing apparatus or the insert are being considered positively claimed. 
Regarding claim 40, Magalich discloses:
The information bearing element of claim 33, wherein the insert (36c) is formed from a liquid radiopaque material (¶0097, 0044, 0054 – the insert, interpreted as portion of region 30c which is inserted into the void of region 20c and includes the indicia indicated in Magalich, is molded (defined as “to cure a liquid in a mold” in ¶0054) and includes a radiopaque additive).
Examiner notes that the limitation “cured in and extracted from one of a plurality of cavities of a mold each having the given configuration” is being interpreted as a product-by-process limitation of an “insert formed [of] a liquid radiopaque material” made from the process of curing a liquid radiopaque material that is extracted from a mold. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference. See MPEP 2113. As such, the limitations of the specifics of the mold used to make the insert are being treated as functional limitations. Only structure of the information bearing apparatus or the insert are being considered positively claimed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Magalich in view of Evans et al (US 2009/0156928).
Regarding claim 26, Magalich discloses the information bearing apparatus of claim 25 but is silent regarding the insert comprising “a conjoint "C" and "T."” However, Evans teaches an implantable port (10; Fig. 15), thus being in the same field of endeavor, with a radiopaque indicator (2200) that comprises a conjoint “C” and “T” (2214B). Evans further teaches that such an indicator “can define a variety of shapes, figures, symbols, or other indicia to convey information regarding a characteristic of the port” (¶0056). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the shape of the information indicator of Magalich to incorporate the shape of a conjoint “C” and “T” as taught by Evans as such a modification is the result of a simple substitution of one known element (the conjoint “C” and “T” shape of Evans) for another known element (the separate “C” and “T” shape of Magalich) in order to obtain predictable results (conveying information regarding a characteristic of the port to a user under radio imaging).
Regarding claim 34, Magalich discloses the information bearing element of claim 33 but is silent regarding the insert comprising “a conjoint "C" and "T."” However, Evans teaches an implantable port (10; Fig. 15), thus being in the same field of endeavor, with a radiopaque indicator (2200) that comprises a conjoint “C” and “T” (2214B). Evans further teaches that such an indicator “can define a variety of shapes, figures, symbols, or other indicia to convey information regarding a characteristic of the port” (¶0056). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the shape of the information indicator of Magalich to incorporate the shape of a conjoint “C” and “T” as taught by Evans as such a modification is the result of a simple substitution of one known element (the conjoint “C” and “T” shape of Evans) for another known element (the separate “C” and “T” shape of Magalich) in order to obtain predictable results (conveying information regarding a characteristic of the port to a user under radio imaging).
Claims 27, 35, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Magalich.
Regarding claim 27, Magalich discloses: 
The information bearing element of claim 25, wherein a cavity is formed by the depression (¶0044 – the “void which will provide for the formation of indicia” that “does not pass all the way through region 20c” is a cavity in the depression), and wherein the insert (36c) comprises an outwardly curved under surface (Fig. 1 – one part of the insert is in the shape of the letter “C” that therefore has a bottom surface that has an outwardly curved surface on the bottom of the insert 36c, where the bottom surface is interpreted as an under surface, which is fully capable of being used “adapted to be fittingly mounted into the cavity formed by the depression” as disclosed in ¶0054 -– the indicia can be made using a negative mold to form part of the shape that is fitted with the other layers of the indicia and would therefore be “fittingly mounted” within the interpreted septum 20c).
Magalich is silent regarding the insert of Fig. 5C comprising “a flat top.” However, the embodiment of Fig. 5D of Magalich teaches an arrangement of an information bearing apparatus with an insert (36d) that is separate from a top layer (30d) such that the insert (36d) has a top surface that is flush with a top surface of a septum (20d). Magalich teaches this embodiment of the implantable port as an alternative to forming the insert (36d versus 36c) integrally with the top layer (30d versus 30c) without any particular motivation for forming the insert in either configuration. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the insert of the embodiment of Fig. 5C to be distinct from a top layer, thereby forming a top surface of the insert that is flush with a top surface of a septum, as taught by the embodiment of Fig. 5D as such a modification would be the result of a simple substitution of one known element (the separate insert and top layer of Fig. 5D) for another known element (the integral insert and top layer of Fig. 5C) to obtain predictable results (forming an information bearing apparatus in an implantable pump to locate the pump).
Regarding claim 35, Magalich discloses:
The information bearing element of claim 33, wherein the insert (36c) comprises an outwardly curved under surface (Fig. 1 – one part of the insert is in the shape of the letter “C” that therefore has a bottom surface that has an outwardly curved surface on the bottom of the insert 36c, where the bottom surface is interpreted as an under surface). 
Magalich is silent regarding the insert of Fig. 5C comprising “a flat top.” However, the embodiment of Fig. 5D of Magalich teaches an arrangement of an information bearing apparatus with an insert (36d) that is separate from a top layer (30d) such that the insert (36d) has a top surface that is flush with a top surface of a septum (20d). Magalich teaches this embodiment of the implantable port as an alternative to forming the insert (36d versus 36c) integrally with the top layer (30d versus 30c) without any particular motivation for forming the insert in either configuration. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the insert of the embodiment of Fig. 5C to be distinct from a top layer, thereby forming a top surface of the insert that is flush with a top surface of a septum, as taught by the embodiment of Fig. 5D as such a modification would be the result of a simple substitution of one known element (the separate insert and top layer of Fig. 5D) for another known element (the integral insert and top layer of Fig. 5C) to obtain predictable results (forming an information bearing apparatus in an implantable pump to locate the pump).
Regarding claim 42, Magalich discloses the insert of claim 41, and further discloses the one piece solid radiopaque material (the resulting insert 36c is being considered the one piece solid and it is made from radiopaque material that is a curable solution mixed with a radiopaque additive as disclosed in ¶0082) but is silent regarding the insert of Fig. 5C comprising “a top that is flush with the top surface of the septum when the one piece solid radiopaque material is mounted into the depression.” However, the embodiment of Fig. 5D of Magalich teaches an arrangement of an information bearing apparatus with an insert (36d) that is separate from a top layer (30d) such that the insert (36d) has a top surface that is flush with a top surface of a septum (20d). Magalich teaches this embodiment of the implantable port as an alternative to forming the insert (36d versus 36c) integrally with the top layer (30d versus 30c) without any particular motivation for forming the insert in either configuration. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the insert of the embodiment of Fig. 5C to be distinct from a top layer, thereby forming a top surface of the insert that is flush with a top surface of a septum, as taught by the embodiment of Fig. 5D as such a modification would be the result of a simple substitution of one known element (the separate insert and top layer of Fig. 5D) for another known element (the integral insert and top layer of Fig. 5C) to obtain predictable results (forming an information bearing apparatus in an implantable pump to locate the pump).
Regarding claim 44, Magalich discloses:
The insert of claim 41, wherein the one piece solid radiopaque material (the resulting insert 36c is being considered the one piece solid and it is made from radiopaque material that is a curable solution mixed with a radiopaque additive as disclosed in ¶0082) has an outwardly curved under surface (Fig. 1 – one part of the insert is in the shape of the letter “C” that therefore has a bottom surface that has an outwardly curved surface on the bottom of the insert 36c, where the bottom surface is interpreted as an under surface). 
Magalich is silent regarding the insert of Fig. 5C comprising “a flat top surface.” However, the embodiment of Fig. 5D of Magalich teaches an arrangement of an information bearing apparatus with an insert (36d) that is separate from a top layer (30d) such that the insert (36d) has a top surface that is flush with a top surface of a septum (20d). Magalich teaches this embodiment of the implantable port as an alternative to forming the insert (36d versus 36c) integrally with the top layer (30d versus 30c) without any particular motivation for forming the insert in either configuration. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the insert of the embodiment of Fig. 5C to be distinct from a top layer, thereby forming a top surface of the insert that is flush with a top surface of a septum, as taught by the embodiment of Fig. 5D as such a modification would be the result of a simple substitution of one known element (the separate insert and top layer of Fig. 5D) for another known element (the integral insert and top layer of Fig. 5C) to obtain predictable results (forming an information bearing apparatus in an implantable pump to locate the pump).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783